UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For quarterly period ended March 31, 2010 Commission File Number 0-6428 ASI Technology Corporation (Exact name of small business issuer as specified in its charter) Nevada 88-0105586 (State or other jurisdiction of incorporation or organization) (IRS Employer Identification No.) 980 American Pacific Drive, Suite #111 (Address of principal executive offices) (Zip Code) (702) 734-1888 (Issuer's telephone number) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YES [X] NO [_] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).[_] Yes[_] No(not required) Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large Accelerated Filer [_] Accelerated filer [_] Non-accelerated filer [_] (Do not check if a smaller reporting company) Smaller reporting company [X] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes [_]No [X] State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: Common Stock, $.02 par value (Class) (Outstanding at May 3, 2010) ASI Technology Corporation INDEX Page PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements: Balance Sheets as of March 31, 2010 (unaudited) and September 30, 2009 3 Statements of Operations for the three and six months ended March 31, 2010 and 2009 (unaudited) 4 Statements of Comprehensive Loss and Stockholders’ Equity for the six months ended March 31, 2010 and 2009 (unaudited) 5 Statements of Cash Flows for the six months ended March 31, 2010 and 2009 (unaudited) 6 Notes to Interim Consolidated Financial Statements (unaudited) 7 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 13 Item 3. Quantitative and Qualitative Disclosure About Market Risk n/a Item 4. Controls and Procedures 16 PART II. OTHER INFORMATION Item 1. Legal Proceedings 17 Item 1A. Risk Factors n/a Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 17 Item 3. Defaults upon Senior Securities 17 Item 4. Submission of Matters to a Vote of Security Holders 17 Item 5. Other Information 17 Item 6. Exhibits 17 SIGNATURES 17 2 PART I. FINANCIAL INFORMATION Item 1. Consolidated Financial Statements (unaudited): ASI TECHNOLOGY CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March 31, September 30, (unaudited) (a) ASSETS Cashand equivalents $ $ Marketable securities Notes receivable, net of allowance - Real estate owned - Finance lease receivables Water rights Property and equipment, net Prepaid expenses $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Liabilities Accounts payable $ $ Unearned income - Facility exit liability Stockholders' equity Preferred stock, 1,000,000 shares authorized,none issued or outstanding Common stock, $.02 par value; 30,000,000 shares authorized,17,093,723 and 17,114,723 shares issued Additional paid-in capital Treasury stock, 21,000 common shares at September 30 - ) Deficit ) ) Accumulated other comprehensive loss ) ) $ $ See notes to interim consolidated financial statements. (a) Derived from the audited financial statements as of September 30, 2009. 3 ASI TECHNOLOGY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended Six Months Ended March 31, March 31, Revenues: Interest and fees $ Other investment income - 70 Expenses: Loan losses - - Research and development Collection, general and administrative Loss before noncontrolling interest ) Noncontrolling interest in losses of affiliated variable interest entity - - Net loss $ ) $ ) $ ) $ ) Loss per share (basic) $ ) $ ) $ ) $ ) Weighted average number of common shares outstanding See notes to interim consolidated financial statements. 4 ASI TECHNOLOGY CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS AND STOCKHOLDERS' EQUITY For the Three Months Ended December 31, 2009 and 2008 Accumulated Other Comprehensive Additional Treasury Comprehensive Income Common Stock Paid-In Shares Income (Loss) Shares Dollars Capital (at cost) Deficit (Loss) Total Balances, October 1, 2009 $ $ $ ) $ ) $ ) $ Contributed services - Retirement of 21,000 common shares from treasury ) ) ) - - - Stock-based compensation - Comprehensive loss: Net loss $ ) - ) - ) Unrealized loss on marketable securities ) - ) ) Total comprehensive loss for the period $ ) Balances, March 31, 2010 $ $ $
